The Assistant Attorney-General, in an able brief and argument, has fully, and we think conclusively, met and answered the proposition relied on by the appellant, and involved in this appeal. He supports his argument by authorities that are unanswerable, as well as by former decisions of this court. We deem it unnecessary to enter upon a further discussion of the issues discussed, and therefore adopt the brief as the opinion of this court. The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 563